 LOCAL101, CARPENTERSLocalUnionNo. 101,United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO (Fruehauf-Fischbach Automation)andGeorgeE. Lang, Jr.Case 5-CB-1044June25, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn March 30, 1971, Trial Examiner Gordon J.Myatt issued his Decision in this proceeding, findingthat the Respondent had engaged in and was engagingin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent filed ex-ceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, Local Union No. 101,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, its officers, agents, and represent-atives, shall take the action set forth in the Trial Ex-aminer's Recommended Order as herein modified:1.Delete the following from paragraph 1(b) of theOrder: "or any other employer."2.Substitute the attached Appendix for the TrialExaminer's Appendix.'The Respondent excepts to the Trial Examiner's recommendation thatit be ordered to cease and desist from restraining and coercing employersother than Fruehauf-Fischbach. Since the record is void of any evidence orsuggestion that Respondent's unlawful actions were directed against anyother employer, we find ment to this exception and shall amend the TrialExaminer's Recommended Order577APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after the trial before a duly designated Trial Examiner,that we violated Federal law by restraining and coerc-ing Fruehauf-Fischbach Automation in that Com-pany's selection of individuals to represent it for pur-poses of adjusting grievances of millwright employeeson the post office jobsite in Baltimore, Maryland, wehereby notify our members and all millwright em-ployees employed by Fruehauf-Fischbach Automationthat:WE WILL NOT restrain or coerce FruehaufFischbach Automation in the selection of repre-sentatives chosen, or likely to be chosen, for thepurposes of collective bargaining or the adjust-ment of grievances.WE WILL notify Fruehauf-Fischbach Automa-tion that we have no objection to that Companyhiring George E. Lang, Jr., as a millwright generalforeman and Forrest A. Sours as a millwright fore-man on the post office project in Baltimore, Mary-land.WE WILL make whole George E. Lang, Jr., andForrest A. Sours for any loss of earnings they mayhave suffered as a result of our unlawful conductwhich caused Fruehauf-Fischbach Automation torescind its decision to hire them on the post officeproject in Baltimore.LOCAL UNIONNo. 101,UNITED BROTHERHOODOF CARPENTERSAND JOINERSOF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 1019, Federal Building, Charles Center,Baltimore, Maryland 21201, Telephone 301-962-2822.191 NLRB No. 108 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a charge filedby George E. Lang, Jr., an individual (hereinafter called Langor the Charging Party), on July 13, 1970,' and an amendedcharge filed on September 25, against Local Union No. 101,United Brotherhood of Carpenters and Joiners of America,AFL-CIO (hereinafter called Respondent Union), a com-plaint and notice of hearing was issued by the Regional Direc-tor for Region 5 on September 29. The complaint alleged,inter alia,that Fruehauf-Fischbach Automation (hereinafterreferred to as FFA) hired Lang and Forrest A. Sours asgeneral foreman and foreman respectively of millwrights tobe employed by FFA at its construction site at the main postoffice building in Baltimore, Maryland. It is alleged that theRespondent Union caused FFA to rescind its decision to hireLang and Sours by threatening FFA with labor disputes andviolence. It is further alleged that Lang and Sours, as repre-sentatives of FFA, would have adjusted grievances of mill-wright employees on the project. The complaint asserts thatthe alleged conduct on the part of the Respondent Unionrestrained and coerced FFA in the selection of its representa-tives for the purposes of collective bargaining or adjustmentof grievances in violation of Section 8(b)(1)(B) of the Act.Respondent Union's answer admitted certain allegations ofthe complaint but denied commission of any unfair laborpractices within the meaning of the Act.This case was tried before me on November 24 and 25 inBaltimore,Maryland. All parties were afforded full oppor-tunity to be heard and to introduce relevant evidence on theissues.Briefs were submitted by counsel for the GeneralCounsel and counsel for the Respondent Union. They havebeen fully considered by me in arriving at my decision in thiscase.Upon the entire record herein, including my evaluation ofthe testimony of the witnesses based on my observation oftheir demeanor and upon consideration of the relevant evi-dence, I make the following:FINDINGS OF FACTI JURISDICTIONAL FINDINGSFruehauf-Fischbach Automation (FFA) is a Delaware cor-poration engaged throughout the United Statesas a generalcontractor in the construction and erection of conveyors andconveyor systems in government and commercial buildings.In the course of its business FFA has been awarded contractsto perform work on post office buildings in various statesalong the eastern seaboard of the United States. Installationof a conveyor system in a new main post office in Baltimore,Maryland, is one of FFA's current contracts. For the Bal-timore project FFA has received goods and materials valuedin excessof $50,000 directly from points located outside theState of Maryland.Upon the foregoing, I find that FFA is, and has been at alltimes material herein, an employer as defined in Section 2(2)of the Act engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.'Unless otherwise indicated, all dates herein refer to 1970.II.THE LABORORGANIZATION INVOLVEDLocal Union No. 101, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe main offices of FFA are located in California and itsconstruction work throughout the country is under the directsupervision of Peter Robbins, construction manager.Withthe exception of a national agreement with the InternationalBrotherhood of Electrical Workers, FFA does not have na-tional contracts with the various craft unions whose membersare employed by it.' The Company follows a practice of sign-ing agreements negotiated by the local craft unions and thelocal chapters of the Associated General Contractors (AGC)in the areas where its work is to be performed.Prior to the award of the post office job in Baltimore, FFAhad never worked on a contract in the Maryland area. InearlyMarch, the Company sent its assistant constructionmanager, Jones, and a field superintendent, Knock,' to conferwith the officials of the Respondent Union. The purpose oftheir visit was twofold: to sign a local agreement with theRespondent Union; and to insure a supply of millwrights forthe project once it commenced.The two FFA representatives conferred with Catterton,president of the Respondent Union, and Meadows, the mill-wright business agent. They were informed that the Unionwas in the midst of negotiations and engaged in a strikeagainst the local AGC chapter for a new contract. Jonesinformed the union officials that it was the policy of theCompany to abide by the local agreement and that it wouldlook to the Union for its source of millwright employees.Meadows told Jones that the Union had three individualsavailable who were capable of running a job the magnitudeof the post office project, and when the work was scheduledto commence the Union would supply FFA with the threenames from which they could choose a general foreman. Themeeting concluded with the Union agreeing to see that menwere available for the job and the FFA representatives agree-ing to sign a contract with the Union when it was finallynegotiated and to give the Union 2 weeks notice before thejob started."On April 2, the Charging Party, Lang, went to the postoffice jobsite and was introduced to Robbins by the represent-ative of the architect for the project.' The architect's repre-sentative had previously informed Lang that FFA was goingto employ millwrights and would need a millwright generalforeman. Robbins and Lang reviewed his qualifications andhis familiarity with the kind of work FFA was scheduled toperform on the project. Lang told Robbins that he was notfamiliar with the type of conveyors that FFA was going toinstall, but that he was an experienced millwright in goodstanding with the Union and had worked on a number of jobsas a foreman. Lang testified that Robbins said that as far ashe was concerned Lang could have the job, but the finalIn addition to the Electrical Workers, FFA employs millwrights, iron-workers, operating engineers, laborers,and, on occasion, painters.The field superintendent scheduled to handle the post office project forFFA was Walter Kentch. However, he was ill in a hospital in Ohio, andJones and Knoch made the preliminary contact with the Union so that theproject could proceed as scheduled."The above account is taken from the unrefuted testimony of Cattertonand MeadowsLang stated that he met with Robbins during the latter part of March,but was uncertain of the exact date. In a letter received into evidenceRobbins placed the date of the meeting as April 2, and I accept his recollec-tion in this regard. LOCAL 101,CARPENTERS579decision would have to be made by'FFA's field superinten-dent (Kentch) who would be in town at a later date. Robbinstestified that he did not hire Lang nor did he inform him thathe could have the job. According to Robbins, he told Langthat he would advise the field superintendent that he hadspoken with him, and that the field superintendent wouldmake the final decision.On April 15, Lang attended a special call meeting at theunion headquarters and while there spoke to Business AgentMeadows. Lang told the business agent that he was scheduledto go to the post office jobsite the next day to meet withKentch concerning the general foreman's job. Lang asked thebusiness agent if he wanted to come along. Meadows statedthat he did not know Kentch and refused to go with Lang tothe jobsite. He also informed Lang that he had already metwith FFA representatives and had a commitment for the menwho were to work on the job.The following day Lang went to the post office jobsiteaccompanied by Forrest Sours, a fellow union member andmillwright. Lang had discussed the job with Sours and hadagreed that Sours would be the first millwright employeehired. During the course of the interview with Kentch it wasagreed that Lang would be the millwright general foremanand Sours would be the first millwright employee, with theunderstanding that he would become the first foreman on thejob when the number of millwrights increased.' Kentch toldLang and Sours that the project was tentatively scheduled tobegin the following Monday, April 20, and they were toreport for work at that time. Kentch, Lang, and Sours thenleft the project and went to the union hall. Kentch intendedto execute a contract with the Union for FFA and discuss theavailability of millwrights to start the job.There is conflicting testimony concerning the discussion atthe union headquarters. Lang testified that Kentch told Cat-terton and Meadows he had hired Lang as general foremanand asked for a copy of the union contract. According toLang, Meadows stated that Lang would not be the generalforeman of the job because the Union already had a manpicked for the spot. Lang stated that when Kentch insistedupon his employment as general foreman, Meadows repliedthat if FFA hired Lang, millwrights would not be availableto work on the project because he would see that they wereassigned to other jobs. Lang further testified that Meadowstold Kentch that there would be a possibility of disputes onthe jobsites with other crafts and if FFA obtained an injunc-tionagainsta particular craft, another craft would then causea dispute. According to Lang, Meadows indicated he mightnot be available to settle disputes on the job as he had to coverthe whole state and might be out of town at the time. Langtestified that when Meadows made this remark, Cattertonreprimanded him and assured Kentch that if the businessagent were not available he would personally handle anydisputes that arose on the job. During the discussion Mead-ows told Kentch that Lang was not qualified to run the jobas general foreman.Sours' testimony was essentially the same as that of Lang,except that Sours stated Meadows told him he could not workon the post office project because he was already employed.According to Sours, he replied that his current job was almostcompleted, but the business agent was adamant in opposinghis employment on the post office project. He stated thatSours would not work on the project in any capacity. Sourstestified that Meadows told Kentch that he would see if thereUnder the terms of the union contract a foreman was required for every10 millwrights employed (art. XV, sec. 1) The journeyman rate was $6 40per hour with the foremen receiving 50 cents and the general foremenreceiving $1 more than the basic rate.were not some way to stop the two men from going on thejob, and he did not care if they took the matter to the LaborBoard. Meadows stated he would do everything he could tostop them from going on the job.Meadows and Catterton testified that Meadows com-plained bitterly about Kentch apparently ignoring the com-mitment made by Jones and Knoch. Meadows said that hequestioned Sours about his present job and stated that Soursreplied he was going to quit the job, as he was only interestedin himself. Meadows also admitted that he informed Kentchthat there might be disputes on the job and he would not beavailable at all times to come to the jobsite. Both Meadowsand Catterton testified that the latter took him to task for thatstatement and promised that all disputes would be handled,even if he had to handle them personally.Kentch was not available to testify at the time of the trialbecause he was hospitalized in Ohio due to a serious illness.However, he had given a deposition in a prior state courtproceeding involving this matter, and the deposition was readinto the record. According to Kentch's deposition, when he,Lang, and Sours went to the union hall on April 16, henotified the union president that FFA would need a stewardand two journeymen to get the job started the following week.He also stated that Lang and Sours had been hired as generalforeman and foreman. The union officials took the positionthat Lang did not qualify for a job of that size, and Cattertonstated that Lang did carpentry work as opposed to millwrightwork. Catterton said that, while the Union could not legallystop Kentch from hiring Lang, the Company would be askingfor trouble. Meadows, according to the deposition, stated thatthere would be a lot of jurisdictional disputes on the job andhe would not be able to settle them unless ordered by Catter-ton, and even then he might not be available. Meadows alsostated that if FFA were successful in getting an injunctionagainst one craft, another craft might then cause a dispute.Kentch stated in his deposition that the argument was heatedand loud. He further stated that he was told the Union hadthree men qualified to be general foreman, and one of theseindividuals had been waiting 3 months for a job. BeforeKentch left the union offices, he signed an interim agreement'with the Union and asked to be supplied with a steward andtwo journeymen for the following Monday!According to Kentch's deposition, after he left the unionoffices he contacted Robbins in California and reported theevents that had taken place. Robbins informed Kentch thatthe Post Office Department was pressing for the job to com-mence. He stated the Company had to go along with theUnion because there was a penalty clause contained in thepost office contract. Meadows also called Robbins in Cali-fornia after the meeting with Kentch. He complained aboutKentch refusing to honor the commitment made by Jonesregarding the hiring of the general foreman. Robbins prom-ised to look into the matter and get back to the businessagent?The following Monday, Robbins called Kentch at the job-site.He stated that he had talked with the union presidentand had been told that three men were available to run thejob. Robbins instructed Kentch to call Catterton and advise'An interim agreement was necessary because the Union had just com-pleted negotiations with the local AGC, and the new contracts had not beenprinted. There was an understanding that Kentch would sign the new agree-ment as soon as it was available.IAlthough FFA was scheduled to begin the job on April 20, Kentchcalled the union headquarters and cancelled the order for millwrights be-cause of a delay in delivering material to the site'The above is based on the unrefined testimony of both Meadows andRobbins 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDhim that the first choice, who theCompanysuspected wasWilliam Otten,was not acceptable, but either of the other twoindividuals on the union list would meetwithapproval.Kentch called Catterton and statedthat FFAwould acceptany oftheUnion'schoices except Otten.According toKentch's deposition,Cattertonreplied, "itwas his town andhe would run it andthe Companycould nottell the Unionwho would be hired."In the depositionKentchstated thatCatterton said, "when FFA decidedto takeOttenas generalforeman, the projectwould start."Kentch relayedthis infor-mation to Robbins and was instructed to wait a few days tolet the matter calm down.He was then to accept the Union'sselection,because thePost OfficeDepartment was exertingpressureon FFAto start the project.On April 22,Lang and Sours visited the jobsite and Rob-bins was therewith Kentch.Robbins toldthe twomen thathe had to attend a meeting and did not know whenthe jobwas going to start.He also statedthathe did not know whatLang had done to the union presidentor tothe business agent,but hehad neverheard anyman "run down another as badlyas theyhad talkedabout Lang." Kentch told Lang and Soursthat he did not know what was going on andthat the projectwas delayed.On April24, Sours went to the union headquarters becausehe heardthat therewas a prejob conference taking placebetweenthe Companyand the union officials atthe jobsite.Sours testifiedthathe askedCattertonif he could sit in on theconference and was toldthatitwas up to Meadows. Soursstated that when he asked the business agent if he couldattend the prejob conference,Meadows replied"when youare going to jerk a man off, you don't take no witnesses withyou."Meadows gave a different version of this event. Hestatedthathe had beenout oftown for several days and onhis return was told that there was a dispute between themillwrights and ironworkersover whichcraft would performthe rigging and unloading.Sours was present at the unionheadquarters and overheard the unionofficialsdiscussing thematter.AccordingtoMeadows,his conversation with Soursrelated only to thejurisdictionaldispute and that was thepurpose of his visit to the jobsite.10On April 27 Kentchcalled the union headquarters andasked Meadows for a general foreman and two journeymen.Meadows testifiedthathe informed Kentch that Otten wasthe only man available.The post office projectstarted April28, and Otten was hiredby FFAas the general foreman.Neither Lang nor Sours was hired byFFA to work on thepost office project in any capacity.Thereis considerable testimony in the record regarding theduties of the general foreman and the foremenon the FFAproject, as well as testimony concerning foremen's duties onother projects. Both Lang and Sours testified that on otherprojects where they worked,the foremen and general fore-men were the contractor's representatives who dealtdirectlywith the "rank-and-file" employees.According to these wit-nesses, the foremanusually receivedthe complaintsor griev-ances from the shop stewardand they wouldtake the mattersup directly withthe general foreman for resolution.The com-plaints described included such matters as hazardous work-ing conditions,lack of proper tools, discrepancy in pay, workassignments,lack of drinking water, and failureto provideproper toilet facilities.'1Catterton and Otten,on the other hand,testified that ageneral foreman and lesser foremen only exercised theamount of authority granted by the job superintendent, andthis varied from contractor to contractor.There was no unionpolicy or requirement in the contract that the foremen orgeneral foremen resolve employees'job disputes or com-plaints. It was stated that on some projects the general fore-man ran the job and handled all matters relating to the em-ployees. On other projects,however,the general foreman andthe lesser foremen had virtually no authority and all matterswere handled by the job superintendent.Robbins testified that FFA followed a policy of reservingthe rightto make all decisions affectingthe job to the Com-pany's "direct personnel" (the field superintendent or assis-tant field superintendent)when the union contract did notspecifically spell out a formal grievance procedure.Since thecollective-bargaining agreement between FFA and the Re-spondent Union did not contain a formal grievance proce-dure," Robbins stated that the field superintendent or hisassistantwere the only individuals authorized to handlegrievances.Robbins cited two occasions when he personallyhandled complaints of the employees on the post office job.In one instance,the steward complained to him about thelack of water in the toilet facilities and he had the conditioncorrected.The second incident arose when the millwrightsrefused to work because water from a rainstorm the eveningbefore constituted a hazard in the working area. Robbins saidhe investigated the condition and then decided the complaintwas valid and sent the men home. In both instances,however,Robbins was unable to state whether the steward had firstdiscussed the matter with the general foreman or the fore-men.Otten testified concerning his specific duties at the postoffice job and disclaimed any authority to handle mattersrelating to employee grievances or complaints.He stated thatwhen he first reported to the job,he was told by Kentch thathe was not to handle any problems, "no matter how small."Otten testified that he then told the union steward to take allproblems directly to Kentch since he (Otten)was only a"messengerboy."According to Otten,these instructionswere never changed by Kentch or' his successor on theproject.13Otten stated that he would'lay out the work anddetermine if additional employees were needed. If so, he theninformed the superintendent who would make the decision toemploy more men and the number needed.Once this decisionwas made, according to Otten,the general foreman wouldcall the union hall and get the men. Otten testified that whilehe did select the millwrights to become foremen as the workforce increased,the superintendent could refuse to accept hischoice and did so on one occasion. Otten admitted that heheld weekly safety meetings with the employees, but statedthat he never handled any problems or complaints. Accord-ing to him, he merely told the employees what he had ob-served by way of job hazards and what they should anticipatein terms of safety conditions as the job progressed. He statedthat he would then leave the meeting to the men and theunion steward.Kentch, by way ofhis deposition,indicated that Otten hadauthority to hire, fire, or lay off any employee; that he wasin charge of directing the work through the foremen;and thathe had authority to adjust grievances or complaints and toresolve questions regarding job safety.In an affidavit, also in10Sours was given a referral by Meadows to another job that same dayHe started working on the job the following Monday." Another witness,James Long,also testified on the basis of his experi-ence as a foreman concerning the scope of the duties of a general foremanor a foreman on a jobsite.His testimony coincided with that of Lang andSours" The only provisionin the contract containing a formal grievance proce-dure relatedto contractingand subcontractingon the jobsite (Resp Exh.1, artXVII.)" Kentch was succeededby anotherfield superintendentin August LOCAL 101,CARPENTERS581evidence,Kentch stated that the general foreman was notused in processing grievances.This was a matter handled bythe superintendent,the business agent, and the union stew-ard. In a letter subsequent to the affidavit,likewise in evi-dence, Kentch stated that he meant that the general foremanwas not involved in matters pertaining to the administrationof the union contract.According to the letter,Kentchclaimed that the general foreman initially handled "minorgrievances" such as safety matters, job conditions,work as-signments,ormillwrightwork claimed by other crafts.Kentch stated that the superintendent only became involvedin these situations if the general foreman was unable to re-solve them to the satisfaction of the men and the Union.There is also testimony in the record regarding the au-thority of the general foreman and foremen by a millwrightformerly employed on the post office job during June andJuly. This millwright,Hefner,testified that his foreman,Silli-man, began criticizing the length of time that he was spendingon a particular section of a conveyor.Hefner stated that heand Silliman got into an argument and the foreman told himto come along to see Otten.The employee refused and theforeman fired him on the spot. Hefner testified that as he wasgathering his tools the union steward asked him what waswrong.When he explained,the steward suggested that theygo and speak with Otten but the employee was angry andrefused to do so. Hefner stated that he was paid off before heleft the jobsite and that the foreman went into the office andhad a check made out for him. According to Hefner,Kentchspoke to him as he was leaving his hard hat in the office trailerand said that he would like for the employee to stay, but thathe could not override the foreman's decision.Otten testified that the foreman came to him and statedthat he would like to get the employee's check and that he andthe foreman went to the superintendent's office to discuss thematter with Kentch.The foreman told Kentch that when hecomplained about the length of time the employee was spend-ing on a job,the employee swore at him. According to Otten,Kentch then said he would make up the employee's pay-check,and Otten instructed the foreman to tell the employeeto gather up his tools.Concluding FindingsThe basic questions in this case are twofold: did the Unionprevent FFA from hiring Lang and Sours as general foremanand foreman respectively on the post office project throughthe use of threats of work stoppages,alleged inability toinsure a supply of millwright employees,and other job prob-lems?; and, if so, did this constitute restraint and coercion ofFFA, within the meaning of 8(b)(1)(B)of the Act, in theselection of its representatives for the purposes of collectivebargaining or the adjustment of grievances?The record fully supports the General Counsel's conten-tion that the Union prevented FFA from employing Lang asmillwright general foreman and Sours as a potential mill-wright foreman on the post office project. The testimonyadduced from the General Counsel's witnesses and also fromthe Respondent's own witnesses make this conclusion inesca-pable.Although the Union sought to cast a cloud, on thelegitimacy of the hiring of Lang and Sours, it is clear that theywere in fact hired by Kentch on April 16.14The testimonyclearly indicates that Kentch first satisfied himself that theywere members of the millwright local in good standing andthat their qualifications were satisfactory.Having assured1°Lang's testimony implied that he had been assured the job by Robbinsat their initial meeting in early April.It is apparent,however, both from histestimony and that of Robbins,that the final decision rested solely with thefield superintendenthimself on these points Kentch made the decision,which waswithin his express authority,to hire both of these individualsin the capacities indicated.This decision was thwarted solelyas a result of the pressure exerted on the FFA representativesby the union officials.When the union officials were informed of Kentch's selec-tion of Lang and Sours,their reaction was one of immediateanger expressed by threats of creating difficulties for FFA onthe job.Meadows told Kentch he could expect craft disputesat the site,that he would not be available to settle on-the-jobproblems, and that it might be possible that millwrightswould not be available to work when needed." Implicit inMeadows' remarks to Kentch was that the problems wouldnot arise if FFA accepted the Union's choice for generalforeman. Nor does the fact that the Union claimed a priorcommitment from other FFA representatives provide justifi-cation for the conduct of its officials.There was nothing in theunion contract which required the Employer to accept theUnion's choice of a general foreman,or of any of the otherforemen on the job. The March meeting between Jones,Knoch, and the union officials was nothing more than apreliminary conference in anticipation of the start of a projectin the area.This meeting was in keeping with the companypolicy whereby the Employer became a party to local agree-ments and selected its personnel from the members of thevarious craft unions. The Union's claim that it had a bindingcommitment regarding the selection of the general foremanand other foremen on the project with FFA under thesecircumstances is totally unwarranted.Moreover,it is patentlyclear on this record that the Union was interested in placingone particular individual on the job as the millwright generalforeman,even though it offered the Employer three namesfrom which to choose.Thus, when Kentch told the unionpresident FFA would accept anyone from the list but Otten,Catterton stated that"this[Baltimore]was his town, hewould run it to suit himself,"and that Kentch"could not tellhim what men he would hire and what men he would nothire." Catterton further stated that whenever FFA agreed totake Otten as general foreman the post office job would start."Further evidence of the union officials' ability to stymieFFA's selection of its supervisory millwright personnel isindicated by the events relating to Sours. He was told that hewould not work on the FFA job in any capacity,and on April24 Meadows sent him to another° project as a millwright.On the basis of the above,it is eminently clear that therecord fully supports the General Counsel's contention thatthe Respondent Union forced the FFA representatives toaccept its choice of the individual to be the general foremanand compelled them to rescind the decision to hire Lang asthe general foreman and Sours as the initial foreman on theproject.Having so concluded, there remains the ultimatequestion of whether this conduct constituted restraint andcoercion of FFA in the choice of its representatives for collec-tive bargaining or adjustment of grievances.In the absence of15Meadows only acknowledged making a statement that he might not beavailable to settle disputes on the jobsite.He testified that he immediatelyapologized to Kentch for this remark after being reprimanded by Catterton.I find, however,that his remarks to Kentch were not as limited as heattempted to portray Rather,I credit the testimony of Lang and Sours andthe deposition of Kentch and I find that Meadows also spoke of the otherpossible difficulties FFA would encounter if Lang and Sours were hired16Catterton testified that he told Kentch that Otten was the only personon the union list currently available. I do not credit Catterton in this regardas the statements attributed to him in Kentch's deposition are more consist-ent with the Union's prior actions regarding the placement of the generalforeman on the post office job. It is also significant to note that the projectstarted on April 28, after FFA agreed to accept Otten as general foreman. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch a finding, the Union's conduct,no matter how reprehen-sible,does not violate the National Labor Relations Act.There is ample testimony in the record regarding the scopeof theduties of millwright general foremen and foremen. Itis evident from this testimony that as a general matter theauthority and duties of foremen and general foremen variedfrom project to project and depended upon the latitudegranted by the job superintendent.In some instances thegeneral foreman virtually ran the entire millwright operationand handled all matters pertaining to the job, including jobcomplaints of the employees and the resolution of mattersconcerning the administrationof theunion contract.In theseinstances the general foreman or foreman,as the case may be,clearly acted as representative of the employer.In other in-stances, the job superintendent reserved to himself the rightto make all decision affecting millwright employees.It is alsoapparent that there were all sorts of variations of this alloca-tion of authority,depending upon the particular job and thewishes of the particular employer.While this testimony didnot specifically relate to the FFA project in question here, itwas relevant and admissible to show the full range of possibleduties and the extent of the authority of foremen and generalforemen working in the millwright trade in the Baltimorearea.With regard to the FFA project,Robbins testified that itwas the Employer's practice,when there was no contraryrequirement in the applicable collective-bargaining agree-ment,to reserve the right to make all decisions concerninggrievances to the Employer's "direct personnel."Since therewas no contrary provision in the contract with the Respond-ent Union,Robbins testified that the decision-making processrested with the field superintendent.Otten also testified thatthe field superintendent handled all problems"no matter howsmall," and he(Otten)was only a "messenger boy."Kentch's deposition,on the other hand,indicated that Ot-ten had authority to hire or fire anyone or to layoff anyemployee, and that he was in charge of directing the workthrough the foreman and had had authority to adjust griev-ances or complaints or resolve questions regarding job safety.While in his affidavit Kentch stated that the general foremanwas not used in processing grievances, his subsequent letterindicated that he was referring to matters relating solely tothe administration of the contract.Kentch stated that "minorgrievances"such as safety matters, job,conditions, work as-signments,or work claimed by other crafts that the mill-wrights felt belonged to them were handled initially by thegeneral foreman and the steward.The field superintendentonly became involved if the steward and the general foremanwere unable to resolve the problem to the satisfaction of themen and the Union.I am cognizant of the fact that Kentch's affidavit and hissubsequent clarifying letter were not subject to cross-exami-nation and appear to be at odds with the testimony of Rob-bins concerning FFA's policy and the testimony of Otten. ButI am nevertheless persuaded that Otten's job was not as de-void of authority as he recited.One of the factors whichcauses me to conclude that he was involved in the adjustmentof "minor grievances"is the incident regarding millwrightHefner.After Hefner got into a dispute with his foreman overthe length of time it was taking him to complete his work, theforeman instructed him to go to the general foreman. WhenHefner,refused he was told that he was fired and to pick uphis paycheck.When the steward learned that Hefner wasleaving,the job, he too suggested that they take the matter upwith Otten. This leads me to conclude that Otten was indeedlooked upon by the millwrights and the union steward as theperson to whom they should initially take their complaintsconcerningthe jobor job conditions for resolution."Furthermore,it is conceded here that the general foremanpossessed the authority,in the interestof theEmployer, toassign work, transfer employees,responsibly direct the workof foremen,and effectively recommend the promotion,layoff,or dischargeof any millwrightemployee. It is also concededthat the foremen had authority to assign and directthe workof millwright employees under them and, as evidenced by theHefner incident,to discharge employees. Inherent in thisrange of supervisory responsibilityis the authorityto adjustcomplaints or grievances that employees might have regard-ing matters pertaining to theworkand job conditions. Buteven if the exerciseof suchinherentauthority wasrestrictedby the fieldsuperintendent on theFFA jobsite,the foremenand the general foreman would nevertheless be the logicalchoices to handle employee grievances if the field superinten-dent chose tovarythe policy and lift the restriction.ToledoLocals Nos. 15-P and 272 of the Lithographersand Photoen-gravers International Union,AFL-CIO (The Toledo BladeCompany, Inc.),175 NLRB 1072, TXD. Therefore,the pres-sure exertedby the Unionin causingFFA torescind itsdecisionto hireLang as general foreman and Sours as fore-man restrained and coercedFFA inthe selection of its repre-sentatives for the purposes of collective bargaining or theadjustment of grievances or in the selectionof futurechoicesfor thispurpose.Toledo Locals Nos. 15-P and 272 of theLithographersand Photoengravers InternationalUnion; AFL-CIO, supra; Freight, Construction,GeneralDrivers,Ware-housemenand HelpersUnion,Local287, IBT (Grinnell Com-pany of the Pacific),183NLRBNo. 49.18In all of thecircumstances,therefore, I find that the RespondentUnion'sacts constituted restraint and coercionof FFA inthe selectionof its representatives within the meaning of Section 8(b)(1)(B)of the Act.CONCLUSIONS OF LAW1.Local Union No. 101,United Brotherhoodof Carpen-ters and Joinersof America, AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.2.Fruehauf-FischbachAutomation is an employer asdefined in Section 2(2) of theAct engaged in commerce or inan industryaffecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.3.The positionsof millwrightgeneral foreman and mill-wrightforemanon the FFApost office project are super-visorypositions within the meaning of Section2(11) of theAct and theoccupants of said positions are representatives ofFFA forthe purposesof collectivebargaining or the adjust-ment of grievances, or possess such substantial supervisoryauthorityin regular contact withthe millwrightemployees soas to be potential and likely future representativesof FFA forthe purposes of collective bargaining or adjustment of griev-ances within the meaning of Section 8(b)(1)(B) ofthe Act.4.By threateningworkstoppages, craftdisputes, and thewithholding of millwright employees,the Respondent Union,through its president and its business agent,coerced andrestrainedFruehauf-FischbachAutomation,within themeaning of Section 8(b)(1)(B) of the Act, inorder to compelsaidEmployer torescind its decision to hire GeorgeLang, Jr.,11I am not unmindful of Robbins' testimony that on two occasions headjusted certain grievances that the men had on the jobsite While Robbinssaid that he handled these matters personally,he also acknowledged that hedid not know whether these matters had been taken with the general fore-man prior to being brought to him by the steward.11CompareSan Francisco-OaklandMailers'Union No.18, InternationalTypographical Union,172 NLRB No. 252. LOCAL101, CARPENTERS583as millwright general foreman and Forrest Sours as a mill-wright foreman on the post office project in Baltimore, Mary-land.5.The aforesaid unfair labor practices are practices affect-ing commerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent Union has engaged inand is engaging in certain unfair labor practices,I shallrecommend the issuance of an order that it cease and desisttherefrom and take certain affirmative action to effectuate thepolicies ofthe Act.Having found that the Respondent Union restrained andcoerced FFA into rescinding its decision to hire Lang asmillwright general foreman and Sours as a millwright fore-man, I shall recommend that the Respondent Union, throughits officials, notify FFA that it has no objection to the Em-ployer hiring the above individuals in the capacities indicatedon the post office project in Baltimore, Maryland. I shallfurther recommend that the Respondent Union make wholeLang and Sours for any loss of earnings they may have suff-ered as a result of the unlawful conduct found herein. Thebackpay, if any, shall be computed on a quarterlybasis in amanner consistent with the Board policy described inF.W.Woolworth Co.,90 NLRB 289, with interest thereon at 6percent per annum computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Accordingly, upon the basis of the foregoing findings offacts and conclusions of law, and upon the entire record inthis case, pursuant to Section 10(c) of the Act, I make thefollowing:RECOMMENDED ORDER19Respondent, Local Union No. 101, United Brotherhood ofCarpenters, and Joiners of America, AFL-CIO, its officers,agents, and representatives, shall:1.Cease and desist from:(a) Interfering with the selection of a millwright generalforeman or a millwright foreman by Fruehauf-FischbachAutomation for the post office project in Baltimore, Mary-land, or for any other Fruehauf-Fischbach Automationprojectwithin the Respondent Union's jurisdiction, bythreateningFruehauf-FischbachAutomation with work11In the event no exceptions are filed to this Recommended Order asprovided by Section 102 46 of the Rules and Regulations of the NationalLabor Relations Board, the findings, conclusions, recommendations, andRecommended Order herein shall, as provided in Section 10(c) of the Actand in Section 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings,conclusions,and order,and all objections theretoshall be deemed waived for all purposes.stoppages, craft disputes, or alleged inability to supply mill-wright journeymen.(b) In any like or related manner restraining or coercingFruehauf-Fischbach Automation, or any other employer, byinterfering with the selection of its representatives for pur-poses of collective bargaining or adjustment of grievanceswithin the meaning of Section 8(b)(1)(B) of the Act.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a)Notify the representatives of Fruehauf-FischbachAutomation that the Respondent Union has no objection toGeorge E. Lang, Jr., being hired as millwright general fore-man and Forrest A. Sours being hired as a millwright fore-man onthe Fruehauf-Fischbach Automation post officeproject in Baltimore, Maryland.(b)Make whole, in the manner set forth in the section ofthisDecision entitled "The Remedy," George E. Lang, Jr.,and Forrest A. Sours for any loss ofearningsthey may havesuffered as a result of the unlawful conduct which causedFruehauf-Fischbach Automation to rescind its decision toemploy them on the post office project in the positions in-dicated.(c) Post at its business office and meeting halls copies of theattached notice marked "Appendix."" Copies of the notice,on forms provided by the Regional Director for Region 5,after being duly signed by Respondent's authorized repre-sentative, shall be posted by the Respondent Union immedi-ately upon receipt thereof, and be maintained by RespondentUnion for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondent Union to insure that said notices are not altered,defaced, or covered by any other material.(d)Mail or deliver to the Regional Director for Region 5,signed copies of said notice for posting by Fruehauf-Fisch-bach Automation, provided the Employeriswilling, at itsconstruction offices.(e)Notify the Regional Director for Region 5, in writing,within 20 days from the date of receipt of this Decision, whatsteps the Respondent has taken to comply herewith.21IT IS FURTHER ORDERED that the allegations in the com-plaint setting forth violations not specifically found herein bedismissed.10In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "21 In the event that this Recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read-"Notify the Regional Director for Region 5, in writing, within 20 days ofthe date of this Order, what steps the Respondent has taken to complyherewith."